DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
On page 12, line 12, “Polyvinylidenfuoride” is misspelled.
On page 12, line 13, “shrinked” should be “shrunk”.
On page 14, line 3, “unshrinked” should be “unshrunk”.
On page 14, line 26, “than” should be “then”.
On page 15, lines 18, “than” should be “then”.  
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities: “that” or similar term should be inserted on line 3 after “conduction”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities: on line 3, the second occurrence of “or more” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites that “the anisotropic fluoropolymer membrane has an axial thermal diffusivity in the direction of maximum intrinsic heat conduction [that] does not exceed 40 W/mK”, however, the instant specification fails to provide support for the claimed “axial thermal diffusivity”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites that “the anisotropic fluoropolymer membrane has an axial thermal diffusivity in the direction of maximum intrinsic heat conduction does not exceed 40 W/mK”, however, given that the claimed units of W/mK are for thermal conductivity and not thermal diffusivity, which is typically reported in units of m2/s (or mm2/s in the instant specification), it is unclear as to what is meant to be encompassed by the claim.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16-17 and 24-25 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Gore (USPN 3,962,153, hereinafter referred to as Gore ‘153).  Gore ‘153 discloses a very highly stretched polytetrafluoroethylene (PTFE) film having high porosity and a microstructure characterized by nodes interconnected by fibrils, wherein the film is uniaxially stretched or expanded with the fibrils oriented parallel to the direction of uniaxial expansion, providing anisotropic properties, as evidenced by the examples, and the expanded PTFE has a dielectric constant less than the dielectric constant of the unexpanded or conventional PTFE homopolymer, thereby anticipating the claimed “wherein the anisotropic fluoropolymer membrane has a dielectric constant below that of the fluoropolymer resin from which the membrane is formed” (Entire document, particularly Abstract; Col. 3, line 52-Col. 4, line 20; Col. 6, lines 26-38; Examples).  Gore ‘153 discloses specific examples utilizing unfilled PTFE as well as filled PTFE examples utilizing asbestos (Examples), and also discloses that a wide variety of other fillers “can be incorporated” (thus optional; Col. 23, lines 33-39), and given that Gore ‘153 clearly discloses unfilled PTFE examples and filled PTFE examples comprising asbestos powder, which is not a “thermally conductive filler” as defined by the instant application (e.g. asbestos powder is a filler with a thermal conductivity of less than 1 W/mK and thus is “not” a thermally conductive filler), the invention taught by Gore ‘153 anticipates the claimed “wherein the anisotropic fluoropolymer membrane does not comprise thermally conductive fillers” limitation of instant claim 16.  Hence, Gore ‘153 discloses an anisotropic film or “membrane” comprising an anisotropic PTFE, i.e. a fluoropolymer, that is uniaxially stretched or expanded such that the anisotropic fluoropolymer would inherently have a maximum intrinsic thermal conductivity in the one stretching direction, e.g. along the fibril structure or oriented polymer chains in the one direction (as evidenced by Chen, US2010/0301258, Entire document), and given that Gore specifically discloses that the dielectric constant of the expanded film is less than the dielectric constant of the PTFE homopolymer, the porous anisotropic fluoropolymer film taught by Gore “has a dielectric constant below that of the fluoropolymer resin from which the [porous film] is formed”, thereby anticipating instant claims 16-17.
With respect to instant claim 24, given that Gore ‘153 clearly discloses an unfilled PTFE film wherein PTFE is inherently insulating with a surface resistivity falling within the claimed range such that as porosity increases, the porous, unfilled PTFE film taught by Gore ‘153 would inherently exhibit a surface resistivity within the claimed range.
With respect to instant claim 25, it is noted that the claimed invention is direct solely to the anisotropic membrane and does not require the claimed anisotropic membrane to include the heat source and/or heat sink, and thus the “conducts heat from a heat source to a heat sink in the direction of maximum intrinsic thermal conductivity” limitation constitutes intended end use of the claimed membrane; and given that said intended end use limitation does not provide any additional structural or material limitations to differentiate the instantly claimed anisotropic fluoropolymer membrane from the anisotropic, stretched or expanded PTFE film or shaped structure taught by Gore ‘153, the claimed invention as recited in instant claim 25 is anticipated by Gore ‘153.
Claims 16-17 and 24-25 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Gore (USPN 4,187,390, hereinafter referred to as Gore ‘390).  Similar to Gore ‘153 and as discussed in detail in the office action dated 12/8/2020 in the parent application No. 14/130242, Gore ‘390 discloses a tetrafluoroethylene polymer in porous form (as in instant claim 17) comprising bundles of fibers or fibrils oriented parallel to a direction of uniaxial expansion of the tetrafluoroethylene polymer and interconnected by nodes, as shown in Fig. 1, wherein the material has high porosity that increases as the voids or spaces between the polymeric nodes and fibrils become more numerous and larger in size (Col. 6, lines 25-43), depending upon the amount of expansion, forming a porous polymeric matrix with fibril bundles arranged therein (Entire document, particularly Abstract, Col. 6, lines 25-43).  Gore ‘390 discloses that the tetrafluoroethylene polymer is preferably a homopolymer, i.e. PTFE, and may be provided as a shaped article, such as in the form of films or sheets, anticipating the broadly claimed “fluoropolymer membrane” (Entire document, particularly Abstract; Col. 3, lines 11-20; Examples; Claims 11-14).  Gore ‘390 specifically discloses uniaxially stretched or expanded articles produced at varying stretch rates and stretch percentages, providing anisotropic properties to the tetrafluoroethylene polymer, as evidenced by the examples (Examples); and given that Gore ‘390 also discloses that a wide variety of fillers “can be incorporated” (thus optional), with the filled embodiment including fillers such as asbestos, “carbon black, pigments of various kinds as well as inorganic materials such as mica, silica, titanium dioxide, glass, potassium titanate, and the like” (Example 4, Col. 17, line 66-Col. 18, line 6; Claims 45-66), the invention taught by Gore ‘390 anticipates the claimed “wherein the anisotropic fluoropolymer membrane does not comprise thermally conductive fillers” limitation of instant claim 16, particularly given that Gore ‘390 specifically discloses examples free of any filler(s) and also discloses filled embodiments wherein the filler is not a “thermally conducive filler” as defined by the instant invention (e.g. asbestos powder and mica are both fillers with a thermal conductivity of less than 1 W/mK and thus are “not” thermally conductive fillers).  Gore ‘390 also discloses that the porous PTFE has a dielectric constant lower than that of conventional PTFE homopolymer, particularly claiming a dielectric constant of 1.2-1.8, as compared with 2.2 for conventional polymer (Col. 6, lines 3-14; Col. 14, lines 62-67; Claim 41), thereby anticipating the claimed “wherein the anisotropic fluoropolymer membrane has a dielectric constant below that of the fluoropolymer resin from which the membrane is formed”.  Further, given that the uniaxially stretched PTFE film taught by Gore ‘390 would inherently exhibit a maximum intrinsic thermal conductivity in the one stretching direction, e.g. along the fibril structure or oriented polymer chains in the one direction (as evidenced by Chen, Entire document), the claimed invention as recited in instant claims 16 and 17 is anticipated by Gore ‘390.
With respect to instant claim 24, given that Gore ‘390 clearly discloses an unfilled PTFE film wherein PTFE is inherently insulating with a surface resistivity falling within the claimed range such that as porosity increases, the porous, unfilled PTFE film taught by Gore ‘390 would inherently exhibit a surface resistivity within the claimed range.
With respect to instant claim 25, it is noted that the claimed invention is direct solely to the anisotropic membrane and does not require the claimed anisotropic membrane to include the heat source and/or heat sink, and thus the “conducts heat from a heat source to a heat sink in the direction of maximum intrinsic thermal conductivity” limitation constitutes intended end use of the claimed membrane; and given that said intended end use limitation does not provide any additional structural or material limitations to differentiate the instantly claimed anisotropic fluoropolymer membrane from the anisotropic, stretched or expanded PTFE film or shaped structure taught by Gore ‘390, the claimed invention as recited in instant claim 25 is anticipated by Gore ‘390.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Alternatively, claims 16-17, 24-25 as well as instant claims 18 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gore ‘153 or Gore ‘390 (as evidenced by Chen, US2010/0301258 and/or Cohen, The evolution of the dielectric constant in various polymers subjected to uniaxial stretch and/or Maier, Low dielectric constant polymers for microelectronics).  The teachings of Gore ‘153 or Gore ‘390 are discussed in detail above and although the Examiner is of the position that each reference is anticipatory, the Examiner alternatively takes the position that it would have been obvious to one having ordinary skill in the art at the time of the invention to clearly recognize and/or reasonably expect that the uniaxially expanded or stretched fluoropolymer film as taught by Gore ‘153 or Gore ‘390 would exhibit anisotropic properties as in the instantly claimed anisotropic fluoropolymer membrane with a maximum intrinsic thermal conductivity in the one (stretching) direction (as evidenced by Chen, entire document) and a dielectric constant below that of the fluoropolymer resin from which the membrane is formed as discussed by Gore ‘153 or Gore ‘390 (and further evidenced by evidenced by Cohen; entire document; and/or Maier, Section 6); and hence, alternatively, the claimed invention as recited in instant claims 16-17 and 24-25 would have been obvious over the teachings of Gore ‘153 or Gore ‘390.
With respect to instant claim 18, although the teachings of Gore ‘153 or Gore ‘390 do not specifically include the pore size of the porous PTFE, Gore ‘153 or Gore ‘390 provides a clear teaching that the porous structure is a microstructure thereby reading upon and/or suggesting a microporous fluoropolymer film or membrane as in instant claim 18, and given that Gore ‘153 or Gore ‘390 discloses that the fibrils may have a width of about 0.1 microns and the nodes may vary in size from about 400 microns to less than a micron, depending upon the conditions used in the expansion, Gore ‘153 or Gore ‘390 provides a clear suggestion, in light of Fig. 1, that the microporous fluoropolymer film may have a pore size of voids reading upon the claimed range (Gore ‘153: Col. 2, line 52-Col. 3, line 4; Gore ‘390: Col. 2, line 54-Col. 3, line 6), and given the teachings and examples disclosed by Gore ’153 or Gore ‘390, one having ordinary skill in the art at the time of the invention would have been motivated to utilize routine experimentation to determine the optimum expansion conditions to provide the desired expanded film properties, such as tensile strength, thermal conductivity, and permeability, for a particular end use (Gore ‘153: Cols. 4-6; Examples; Gore ‘390: Cols. 4-5; Examples).
With respect to instant claims 20-23 (assuming claim 21 is meant to recite that the “thermal conductivity” that does not exceed 40 W/mK, not “an axial thermal diffusivity” given the recited units), Gore ‘153 or Gore ‘390 provides a clear teaching and/or suggestion that the properties of the stretched PTFE can be controlled by controlling the expansion conditions, wherein the stretching ratio may vary widely, such as about 2 to 200 and up to 1760 times as disclosed by Gore ‘153 (Col. 3, line 52-Col. 4, line 2) or about 2 to 24 times as in Gore ‘390 (Claims 72-76); and given that pure PTFE is known to have a thermal conductivity of about 0.3 W/mK and a thermal diffusivity of about 0.124 mm2/s at 25°C, Gore ‘153 or Gore ‘390 provides a clear teaching and/or suggestion of an expanded PTFE film having thermal properties as instantly claimed and/or one having ordinary skill in the art at the time of the invention would have been motivated to utilize routine experimentation to determine the optimum stretching or expansion conditions as disclosed by Gore ‘153 or Gore ‘390 to provide the desired anisotropic thermal properties for a particular end use given the reasonable expectation of success.
Claims 16-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2010/0301258).  Chen discloses “a sheet material includes at least one layer having a width and length substantially larger than a thickness of the layer of substantially aligned polymer chains wherein the layer exhibits anisotropic thermal conductivity. The aligned polymer chains may include...polytetrafluoroethylene (PTFE)...The sheet may exhibit a thermal conductivity greater than 10, 50, 100, 200, or 400 W/mK in at least one preferred direction which may be along the aligned polymer chains. The anisotropic thermal conductivity may be 10, 50, 100, 250, 500, 1000, 2000, or 4000 times greater in one direction as compared to another direction” (Paragraph 0007), and hence Chen clearly teaches and/or suggests an anisotropic sheet comprising an anisotropic fluoropolymer sheet including a maximum intrinsic thermal conductivity in one dimension as in instant claim 16.  Chen discloses that the sheet can be formed by uni-directional stretching and that optional additives can also be included (Paragraph 0007) to enhance or otherwise alter the thermal conductivity of the polymer sheet (Paragraph 0037) and thus provides a clear teaching and/or suggestion that the sheet may be free of any thermally conductive additives or “does not comprise thermally conductive fillers” as in the claimed invention.  Chen discloses that the sheet may exhibit anisotropic thermal conductivity in one direction along oriented polymer chains, wherein the degree of chain alignment within a polymer sheet may vary depending on the desired level of thermally conductive anisotropy (Paragraphs 0027-0029), and that the sheet may be utilized in a wide-ranging scope of applications including for heat exchanging, spreading or other transfer, in electronic packaging and portable electronic devices (Paragraphs 0039-0040), such as a heat spreading sheet or layer in a printed circuit board, to channel heat away from one component or region to another (Paragraphs 0010 and 0041-0046).  Chen also discloses that polymer films can be shaped in a finned type structure such that the layer thickness is comparable to that of micron range pores, leading to large surface-contact areas where heat exchange readily occurs (Figs. 6A and 6B) and hence provides a clear teaching and/or suggestion that the finned structure would provide anisotropic thermal conductivity, or a maximum intrinsic thermal conductivity, across the thickness direction of the finned structure, and given the entrapment of air within the folds or “micron range pores” of the finned structure, it would have been obvious to one having ordinary skill in the art to reasonably expect the microporous finned structure to exhibit a dielectric constant below that of the polymer resin from which the structure is formed as in instant claim 16 (Paragraph 0047; Figs. 6A-B).  Additionally, given that it is well established in the art that a uniaxially stretched PTFE sheet would naturally exhibit a lower dielectric constant than the unstretched PTFE sheet or the PTFE resin from which the stretched PTFE is formed, the claimed invention as recited in instant claims 16 and 17 would have been obvious over the teachings of Chen given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claim 18, although Chen recites that the finned structure may be formed such that the layer thickness is comparable to that of micron range pores thereby reading upon the broadly claimed microporous structure, Chen does not specifically recite the size of the micron range pores or portions of air entrapment, however, given that Chen clearly recites “micron range” which would encompass and/or overlap the claimed range of between 0.01 and 15 micrometers, the invention taught by Chen renders the claimed invention obvious particularly given the absence of any clear showing of criticality and/or unexpected results with regards to the claimed micron range.
With respect to instant claim 19, given that Chen does not require the film to be porous and provides a clear teaching and/or suggestion that the stretching ratio or degree of chain alignment is not particularly limited and may vary depending on the desired level of thermally conductive anisotropy for a particular end use as discussed above, for example, the sheet may exhibit a thermal conductivity of greater than 10, 50, 100, 250, 500, 1000, 2000 or 4000 times greater in one direction as compared to another direction (Paragraph 0007), Chen provides a clear teaching and/or suggestion of a “dense” anisotropic membrane given that a minor degree of stretching of a PTFE film would provide some degree of anisotropy with respect to the thermal conductivity prior to the formation of (micro)pores in the film and given the orientation and/or reduction in density of the “dense” film, the stretched, dense film taught and/or suggested by Chen would also exhibit a decrease in dielectric constant with respect to the unstretched film.  Thus, the invention as recited in instant claim 19 would have been obvious to one having ordinary skill in the art at the time of the invention over the teachings of Chen.
With respect to instant claims 20-21 (assuming claim 21 is meant to recite that the “thermal conductivity” that does not exceed 40 W/mK, not “an axial thermal diffusivity” given the recited units), Chen provides a clear teaching that the sheet can exhibit a desired, greater thermal conductivity in one direction than another, such as greater than 10 times, as noted above, and specifically discloses that the thermal conductivity may be greater than 10, 50, 100, 200, or 400 W/mK in at least one preferred direction (Paragraph 0007), such that the claimed range of 0.5 W/mK or more of instant claim 20 as well as the claimed range of does not exceed 40 W/mK of instant claim 21 would have been obvious to one having ordinary skill in the art, particularly given that pure PTFE is known to have a thermal conductivity of about 0.3 W/mK, such that 10 times would be about 30 W/mK.  Hence, the claimed invention as recited in instant claims 20 and 21 would have been obvious to one having ordinary skill in the art at the time of the invention over the teachings of Chen.
With respect to instant claims 22-23, given that thermal diffusivity is the thermal conductivity divided by density and specific heat capacity and that PTFE is known to have a thermal diffusivity of about 0.124 mm2/s at 25°C, upon stretching of the PTFE film as taught by Chen to increase the thermal conductivity in the one direction by 10 times, while reducing the density, Chen provides a clear suggestion of an axial thermal diffusivity of more than 0.124 mm2/s, wherein one having ordinary skill in the art would have been motivated to determine the optimum orientation ratio or degree of chain alignment to provide the desired anisotropic thermal properties for a particular end use, including thermal conductivity and thermal diffusivity in the stretch direction, and given the absence of any showing of criticality and/or unexpected results with regard to the claimed upper limit of 22 mm2/s as recited in instant claim 23, the claimed invention as recited in instant claims 22 and 23 would have been obvious to one having ordinary skill in the art at the time of the invention over the teachings of Chen.
With respect to instant claim 24, as noted above, Chen discloses and/or suggests that the oriented film may be a PTFE resin film free of any optional additives and/or fillers, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and given that PTFE is naturally insulating with a surface resistivity of greater than 1010 Ω/□ under the claimed conditions (as established on the record in the parent application), Chen provides a clear teaching and/or suggestion that the oriented PTFE film having the above anisotropic thermal properties also exhibits a surface resistivity as instantly claimed and thus the claimed invention as broadly recited in instant claim 24 would have been obvious to one having ordinary skill in the art at the time of the invention over the teachings of Chen.
With respect to instant claim 25, it is first noted that the claim is direct to the anisotropic membrane and thus the “conducts heat from a heat source to a heat sink in the direction of maximum intrinsic thermal conductivity” constitutes intended end use of the membrane and does not require the claimed invention to include the heat source and/or heat sink.  Hence, given that the PTFE sheet material disclosed by Chen that exhibits anisotropic thermal conductive is capable of conducting heat from a heat source to a heat sink in the direction of maximum intrinsic thermal conductivity, the claimed invention would have been obvious to one having ordinary skill in the art at the time of the invention over the teachings of Chen, particularly given that Chen discloses the use of the sheet material and/or finned structure in heat exchangers and heat spreaders such as in printed circuit boards (Paragraphs 0004-0006 and 0010).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 23, 2022